EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in a telephone interview with Brian Altmiller on 05/20/2022.

The application has been amended as follows:
Claim 3, line 8: “… a diffractive and reflective segment …” should be changed to --… a diffractive and reflective optical segment …--; 
Claim 3, line 11: “… a transmissive segment …” should be changed to --… a transmissive optical segment …--;
Claim 3, lines 12-13: “… the diffractive and reflective segment …” should be changed to --… the diffractive and reflective optical segment …--; 
Claim 3, line 15: “… the diffractive and reflective segment …” should be changed to --… the diffractive and reflective optical segment …--; 
Claim 3, line 15: “… the transmissive segment …” should be changed to --… the transmissive optical segment …--;
Claim 9, line 5: “… the display light; wherein …” should be changed to --… the display light; and …--; 
Claim 9, line 7: “… the projection portion. …” should be changed to --… the projection portion, …--; and 
Claim 9, line 16: “… diffract the display light, …” should be changed to --… diffract the display light, and …--.

3.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307.  The examiner can normally be reached on Mon - Fri 9:00am - 6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWANG-SU YANG/Primary Examiner, Art Unit 2691